DETAILED ACTION
The following Non-Final office action is in response to application 17/218,562 filed on 3/31/2021. Examiner notes priority claim to Application CN202010246073.4 filed 3/31/2020.
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system, method and non-transitory computer readable medium). Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-12 are directed toward the statutory category of a process (reciting a “method”). Claims 13-19 are directed toward the statutory category of a machine (reciting an “electronic device”). Claim 20 is directed toward the statutory category of an article of manufacturer (reciting a “computer-program product” with “non-transitory computer-readable medium”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 13 and 20 are directed to an abstract idea by reciting obtaining a popularity level of a product and values of a plurality of attributes associated with the product; 5determining a plurality of influence factors of the plurality of attributes on the popularity level of the product by applying the popularity level and the values of the plurality of attributes to a data processing model; and determining, based on the plurality of influence factors, to adjust at least one attribute of the plurality of attributes to increase the popularity level of the product. The claims are considered abstract because these steps recite certain methods of organizing human activity like commercial interactions (including advertising, marketing or sales activities or behaviors. The claims receive popularity levels and attributes of a product, determine influence factors and determine to adjust an attribute to increase the popularity of a product which is an advertising, marketing and/or sales activities.
Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a processor; memory comprising program instructions; electronic device) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-12 and 14-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-20 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Davis et al, US Publication No. 2008/0201271 A1, hereinafter Davis in view of
Yang et al, US Publication No. 2012/0233173 A1, hereinafter Yang. As per,
	
Claims 1, 13, 20
Davis teaches
A method of information processing, comprising: /
An electronic device, comprising: […]/
A computer program product being tangibly stored on a non-transitory computer readable medium and comprising machine executable instructions, which, when executed, causing a machine to: 
[…]
[…]
and determining, based on the plurality of influence factors, to adjust at least one attribute of the plurality of attributes to increase the popularity level of the product.  (Davis [0003] “The system will also collect and process price and sales data on an ongoing basis, which can enable improved estimates of customer price sensitivity and performance on a category by category basis;” [0021] “a price reduction is recommended to increase sales and profitability;” [0095] “Ideal prices relative to competitors will be obtained from the user based on specified objectives and retail strategy. Examples of objectives may be a specified percentage of a competitor’s price or being within an acceptable percentage range relative to one or more competitors”)
Davis does not explicitly teach
at least one processor; and at least one memory comprising computer program instructions, the at least one memory and the computer program instructions being configured, together with the at least one processor, to cause the electronic device to:
obtaining a popularity level of a product and values of a plurality of attributes associated with the product;
determining a plurality of influence factors of the plurality of attributes on the popularity level of the product by applying the popularity level and the values of the plurality of attributes to a data processing model;
Yang however in the analogous art of product analysis teaches
at least one processor; and at least one memory comprising computer program instructions, the at least one memory and the computer program instructions being configured, together with the at least one processor, to cause the electronic device to: (Yang [0022])
obtaining a popularity level of a product and values of a plurality of attributes associated with the product; 5(Yang [0024] “products of the one or more preferred categories are determined based at least in part on determined popularity values corresponding to the products.”)
determining a plurality of influence factors of the plurality of attributes on the popularity level of the product by applying the popularity level and the values of the plurality of attributes to a data processing model; (Yang [0024] “The access attributes can be chosen to describe a current geographic location of a user and/or one or more other characteristics of the user and/or of the user’s particular visit to the website. In some embodiments, the user who is currently accessing the website is an existing user or anew user of the e-commerce website. In some embodiments, preferred product categories are determined using corresponding relationships between product categories and access attribute values;” [0048] “statistical information ( e.g., a statistical model determined using a known technique) can be compiled for each type of access attribute and the categories associated with that type of access attributes' values”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Davis’ competitor product analysis to include applying the values and attributes to a processing model to determine influence factors in view of Yang in an effort to tailor customer product recommendations by geographical regions (see Yang ¶ [0025] & MPEP 2143G).
Claims 2, 14 
Davis teaches
wherein obtaining the values of the plurality of attributes comprises: obtaining values of attributes of a first attribute set associated with a plurality of competing products for the product.  (Davis [0026] “Competitor Price Analysis. This step is the first step in the monthly monitoring process. It compares the prices (incorporating proposed price changes from steps 1-3, above) to the prices charged by competing retailers. Competitor prices are provided by the user, who can get them from their own competitive shop, through a wholesaler, through purchasing them from a third party, or through other appropriate means”)
Claims 3, 15 
Davis teaches
wherein obtaining the values of the attributes of the first attribute set comprises: determining a plurality of characteristics common to the product and the plurality of competing products; 20(Davis [0101] “One of the product specific dimensions that retailers should monitor and optimize is the private label gap” noting the brand)
determining characteristics from the plurality of characteristics, the characteristics of each of the plurality of competing products having the same values as the product; (Davis [0101] “One of the product specific dimensions that retailers should monitor and optimize is … the amount a private label product is priced below a nationally branded product of similar size and usage” noting the size)
dividing, based on different combinations of the characteristics, the plurality of competing products into a plurality of product groups; (Davis fig. 4 noting the items divided into categories)
and obtaining values of attributes in a plurality of attribute groups corresponding to the 25plurality of product groups.  (Davis fig. 3 noting the categories mapped to the product groups and the attributes in the columns next to the categories)
Claims 4, 16 
Davis teaches
wherein each of the plurality of attribute groups comprises at least one of the following: the number, average user cost, and an average popularity level of competing products 30in one of the plurality of product groups.  (Davis [0031] “Price per unit values will be calculated for each brand and the ratio of the average price per unit of the chosen brand to the price per unit of the reference brand will be computed.”)

Davis teaches
wherein obtaining the values of the plurality of attributes comprises: 29obtaining values of attributes of a second attribute set associated with a user cost strategy of the product.  (Davis [0027] “Ideal prices relative to competitors can be obtained from the user based on specified objectives and retail strategy”)
Claims 6, 18
Davis teaches
wherein the attributes of the second attribute set 5comprise at least one of the following: an average user cost of the product over a period; and a ratio of an average user cost of the product to an average user cost of peer products of a plurality of competing products, the product and the plurality of competing products having a plurality of characteristics in common, the plurality of characteristics of the peer 10products having the same values as the product.  (Davis [0102] “Price per unit values are calculated for each brand and the ratio of the average price per unit of the chosen brand to the price per unit of the reference brand is computed.”)
Claims 7, 19
Davis teaches
wherein the attributes of the second attribute set comprise at least one of the following: user cost elasticity, user cost elasticity considering time delay, relative user cost 15elasticity, relative user cost elasticity considering time delay, a maximum fluctuation value of user cost, a relative maximum fluctuation value of user cost, an average fluctuation value of user cost, a relative average fluctuation value of user cost, an adjustment frequency of user cost, a user cost difference, and a relative user cost difference.  (Davis [0018] “Price-Sensitivity Baseline Analysis. The first step in the process is to determine if any price-sensitivity baselines exist”)
Claim 11 
Davis teaches
[…]
determining, based on a result of the ranking, a predetermined number of attributes corresponding to the predetermined number of influence factors; (Davis [0094] “The recommended prices are based on the stated overall strategy of the user-retailer (such emphasizing price, service, selection, or value), and the role of the category in the execution of the strategy.”)
and determining to adjust the predetermined number of the attributes to increase the 15popularity level of the product.  (Davis [0003] “The system will also collect and process price and sales data on an ongoing basis, which can enable improved estimates of customer price sensitivity and performance on a category by category basis;” [0021] “a price reduction is recommended to increase sales and profitability;” [0095] “Ideal prices relative to competitors will be obtained from the user based on specified objectives and retail strategy. Examples of objectives may be a specified percentage of a competitor's price or being within an acceptable percentage range relative to one or more competitors”)
Davis does not explicitly teach
wherein determining to adjust the at least one attribute 10comprises: ranking the plurality of influence factors in terms of magnitude;
Yang however in the analogous art of product analysis teaches
wherein determining to adjust the at least one attribute 10comprises: ranking the plurality of influence factors in terms of magnitude; (Yang [0070] Table 4  noting the weighting assigned to each influence factor)
The rationales to modify/combine the teachings of Davis with/and the teachings of Yang are presented in the examining of claim 1 and incorporated herein.
Claim 12
Davis teaches
wherein the data processing model comprises a causal model.  (Davis [0040] “The general form of the legit model is as follows, for the hypothetical Subcategory of fresh water fish, with the brands catfish, trout, and bass: Volume (total units)=Intercept+Price Weight + Flag (catfish) (Brand Weight)+Flag(trout) (Brand Weight)+Flag(bass)(Brand Weight)”)
20
Claims 8-10 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Davis in view of Yang in further view of
Ferguson et al, US Publication No. 20030140023 A1, hereinafter Ferguson. As per,

Claim 8
Davis / Yang do not explicitly teach
wherein obtaining the values of the plurality of attributes comprises: obtaining values of attributes of a third attribute set associated with a supply strategy of the product.
Ferguson however in the analogous art of product analysis teaches
20Claim 8ccwherein obtaining the values of the plurality of attributes comprises: obtaining values of attributes of a third attribute set associated with a supply strategy of the product.  (Ferguson [0142] “the vendor information may include inventory information pertaining to which of the e-commerce vendor's products are over-stocked, so that they may be featured prominently on the e-commerce site or placed on sale, and/or those that are under-stocked or sold out, so that the price may be adjusted or selectively removed;” [0143] “the vendor information may comprise seasonal and/or cultural information, such as the beginning and end of the Christmas season, or Cinco de Mayo”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Davis’ competitor product analysis and Yang’s influence factor determination to include a supply strategy in view of Ferguson in an effort to effectively promote or adjust pricing on products (see Ferguson ¶ [0142] & MPEP 2143G).
Claim 9
Davis / Yang do not explicitly teach
wherein the attributes of the third attribute set comprise at least one of the following: a season when the product is first supplied; a ratio of the number of places where the product is supplied to a total number of places in a geographical area comprising a plurality of geographical divisions; 30a ratio of the number of places where the product is supplied to a total number of places in each of the plurality of geographical divisions; the number of geographical divisions where the product is supplied; and an average magnitude of places where the product is supplied in each of the plurality of geographical division.
Ferguson however in the analogous art of product analysis teaches
25Cwherein the attributes of the third attribute set comprise at least one of the following: a season when the product is first supplied; a ratio of the number of places where the product is supplied to a total number of places in a geographical area comprising a plurality of geographical divisions; 30a ratio of the number of places where the product is supplied to a total number of places in each of the plurality of geographical divisions; the number of geographical divisions where the product is supplied; and an average magnitude of places where the product is supplied in each of the plurality of geographical division.  (Ferguson [0142] “the vendor information may include inventory information pertaining to which of the e-commerce vendor's products are over-stocked, so that they may be featured prominently on the e-commerce site or placed on sale, and/or those that are under-stocked or sold out, so that the price may be adjusted or selectively removed;” [0143] “the vendor information may comprise seasonal and/or cultural information, such as the beginning and end of the Christmas season, or Cinco de Mayo”)
The rationales to modify/combine the teachings of Davis / Yang with/and the teachings of Ferguson are presented in the examining of claim 8 and incorporated herein.
Claim 10
Davis / Yang do not explicitly teach
wherein obtaining the values of the plurality of attributes comprises: preprocessing raw data associated with the product;
creating the plurality of attributes based on original attributes in the preprocessed data;
and determining the values of the plurality of attributes based on the preprocessed data.
Ferguson however in the analogous art of product analysis teaches 
wherein obtaining the values of the plurality of attributes comprises: preprocessing raw data associated with the product; 5(Ferguson [0018] “ A data preprocessor may be provided for preprocessing received (i.e., input) data”)
creating the plurality of attributes based on original attributes in the preprocessed data; (Ferguson [0019] “The model may have an input for receiving the preprocessed data, and may map it to an output”)
and determining the values of the plurality of attributes based on the preprocessed data.  (Ferguson [0032] “the preprocess may operate as a data filter … The filter parameters may simply be a predetermined value limit or range against which a data value may be tested. If the value falls outside the range, the value may be removed, or clipped to the limit value, as desired”)
The rationales to modify/combine the teachings of Davis / Yang with/and the teachings of Ferguson are presented in the examining of claim 8 and incorporated herein.
	
	
 
	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180336476 A1; US 20180285787 A1; US 20180247364 A1; US 20180218380 A1; US 20140025428 A1; US 20050256778 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624